Ames, J.
As the master of the schooner, and as the agent intrusted with its management, the defendant John Hamilton would have authority to contract for the performance of such a service as he undertook in this case to perform. Any such contract, within the apparent and ordinary scope of his duty and trust as master of the vessel, would be binding upon his employers. If he were himself one of the owners of the vessel, a con*247tract of that kind would bind him also as such part owner, jointly and equally with the other owners ; and the contract in that case would operate as the joint contract of all the owners. There was evidence, which was not contradicted, that Mary Hamilton was interested as an owner, and there was evidence from which the jury might have concluded, as against John Hamilton, that he was also an owner. They were correctly instructed that if they found such to be the fact, and that John Hamilton, as owner in part, and as agent for the other joint owner, made the contract declared upon, stipulating in such contract for the seaworthiness of the vessel, and her sufficiency and capacity for performing the proposed service, and that the vessel sunk by reason of her defects, and that the coal was thereby injured or lost, the plaintiffs would be entitled to recover against the defendants jointly. It is not a case of a copartnership, as the defendants contend, but a case of joint ownership, with the management of the joint property intrusted to one of the owners as general agent for all. Their incapacity to contract with each other is no bar to the validity of their joint promise to a third person. Parker v. Kane. 4 Allen, 346. Exceptions ovemAed.